DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Phelps on 03/11/2021.
The application has been amended as follows: 
Amend claim 3: “The partly resorbable tissue clip of claim 16 wherein” is changed to “The partly resorbable tissue clip of claim 16, wherein”.
Amend claim 4: “The partly resorbable tissue clip of claim 16 wherein” is changed to “The partly resorbable tissue clip of claim 16, wherein”.
Amend claim 7: In line 3, “resorption of material” is changed to “resorption of the material”.
Cancel claims 20, 21, and 23-31.
REASONS FOR ALLOWANCE
s 3-7, 9-12, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 16, the prior art of record fails to teach or render obvious a partly resorbable tissue clip having a first portion formed from non-biologically resorbable material and being a single piece forming a closed loop, and a number of gripping teeth integrally formed at a plate provided on the upper and lower jaws and being formed of a biologically resorbable material, in combination with the remaining limitations of the claims. The closest prior art is Brenner (US 2012/0059394) or Mazzucco (US 2013/0289586) which disclose the limitations of claim 16 but are silent regarding a first portion formed from non-biologically resorbable material and being a single piece forming a closed loop, and a number of gripping teeth integrally formed at a plate provided on the upper and lower jaws and being formed of a biologically resorbable material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.N.L./               Examiner, Art Unit 3771                                                                                                                                                                                         

/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771